Citation Nr: 0906078	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide (Agent Orange) exposure.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active military service from October 1961 to 
March 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for type 2 diabetes 
mellitus.

During the course of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), holding that 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a Veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  

VA disagreed with the Court's decision in Haas and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.    

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a Veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant in the 
Haas litigation filed for a rehearing of the Federal 
Circuit's decision, such that the decision was not yet final.  
However, more recently, the Haas litigation concluded, such 
that the stay for Haas-related cases was lifted and is no 
longer in effect.  See Chairman's Memorandum No. 01-09-04 
(January 22, 2009).  Therefore, the Board is now free to 
adjudicate the claim at issue in the present case.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era and was not otherwise exposed to Agent 
Orange during active military service.  

2.  There is no competent evidence tending to link diabetes 
mellitus, Type II, with active military service. 


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate 
notice was provided the claimant in January 2005 notice 
letter.  This letter precedes adjudication of the matter and 
complies with timing requirement set forth by the Court in 
Mayfield, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In this case, this notice was sent to the Veteran 
in April and October 2006, which is after the initial June 
2005-issued RO decision. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant.  The Federal Circuit stated that requiring claimant 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the law and VA's 
uniquely pro-claimant benefits system.  

The Federal Circuit explained in Sanders that all notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(Citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).

In this case, VA's duty to notify was satisfied after the 
initial decision by way of above-mentioned April and August 
2006 letters that address all notice elements.  The claimant 
has been afforded opportunity to participate in his claim and 
has been allowed time to respond.  The claimant has had 
actual knowledge that evidence of service on land in Vietnam 
or on an inland waterway is required for presumptive service 
connection for type 2 diabetes mellitus.  He admits that he 
has no such service and he has been notified that post-
service merchant marine duty in Vietnam does not qualify as 
active military service in Vietnam.  In this case, a timing 
error does not affect the essential fairness of the 
adjudication because the claimant has had actual knowledge of 
the reason for denial of the claim.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, a VA 
medical examination is not needed because a diagnosis of type 
2 diabetes mellitus is conceded.  Moreover, the date of 
onset, 1995, is not in question and the etiology is not 
alleged to be directly related to service.  The only avenue 
for service connection alleged is via presumptive service 
connection by way of exposure to Agent Orange during active 
military service.  Because presumptive service connection is 
not a medical question, but rather a factual conclusion based 
on service on land in Vietnam, additional medical evidence is 
unnecessary to decide this case.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed until 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service records or for 
which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 (which includes diabetes 
mellitus) are accorded special consideration for service 
connection.  38 C.F.R. § 3.303(b).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2008).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if [emphasis added] the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313 (2008).  

VA regulations contain further provisions for a presumption 
of service connection for certain cancers for those exposed 
to herbicides during active service.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2008).  The 
specified diseases for which presumptive service connection 
is available include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2008).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Because the claims file notes recent treatment for Type II 
diabetes mellitus, a diagnosis of Type II diabetes mellitus 
is conceded.  Because service connection for Type II diabetes 
mellitus for those Veterans exposed to Agent Orange in 
Vietnam is presumed, the next question is whether the Veteran 
was actually exposed to Agent Orange in Vietnam.  As set 
forth above, VA regulations presume such exposure, but only 
if the Veteran served on land in Vietnam during the requisite 
time frame.  

The Veteran's active service aboard the USS Ranger (CVA 61) 
during the requisite time frame is well-documented; however, 
there is no documented service in Vietnam, nor has the 
Veteran so alleged.  In Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit reversed the Veterans Court, 
holding that the Veterans Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  Thus, the Federal Circuit upheld VA's 
regulation requiring that a service member must have been 
present on the landmass, or on an inland waterway, of Vietnam 
in order to benefit from VA's presumption of exposure to 
Agent Orange.  

There is no Vietnam Service Medal, other award, or other 
evidence that suggests service on land in Vietnam.  Although 
the Veteran has claimed visitation in Vietnam following 
active military service while serving as a merchant marine, 
merchant marine duty in the 1960s is not active military 
service under 38 C.F.R. § 3.6, nor may it be considered as 
active military service.  See 38 C.F.R. § 3.7 (x) (14), (15).  
Moreover, while he has claimed indirect exposure to Agent 
Orange on the USS Ranger by way of handling supplies 
allegedly contaminated with Agent Orange, there is no 
competent evidence to support such a contention.  
Significantly, he has not asserted that he was ever present 
for duty or visitation on land in Vietnam or on an inland 
waterway during active military service.  

Thus, the only remaining avenue for service connection in 
this case is "direct service connection" as stressed by the 
Federal Circuit Court of Appeals (Fed. Cir.) in Combee, 
supra.  

To the extent that the Veteran may contend that diabetes is 
directly related to active military service, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
In this case, no medical professional has opined that 
diabetes mellitus actually began during, or is otherwise 
related to, active military service.  Thus, the Veteran's 
contention, while credible, carries no probative weight.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for type 2 diabetes mellitus is therefore denied.  


ORDER

Service connection for diabetes mellitus, Type II, claimed 
secondary to herbicide exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


